PER CURIAM.
We issued a Spencer1 show cause order directing Steven Ingram to demonstrate “why he should not be prohibited from filing any appeal, petition, pleading or motion pertaining to the conviction and sentence rendered in Case No.l997-CF-870.” Having carefully considered Ingram’s response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Ingram from filing with this Court any further pro se pleadings concerning Osceola County Ninth Judicial Circuit Case No.l997-CF-870. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough”). The Clerk is further directed to forward a certified copy of this order to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2012); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
TORPY, EYANDER and JACOBUS, JJ., concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).